Citation Nr: 1114938	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-31 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for phlebitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously remanded by the Board in November 2009.

The Veteran testified during an RO hearing in August 2005, and during a video conference Board hearing before the undersigned Acting Veterans Law Judge in September 2008.  Transcripts of the hearing are of record.


FINDING OF FACT

There is no competent and credible evidence of current phlebitis.


CONCLUSION OF LAW

The Veteran's claimed phlebitis was neither incurred in nor aggravated by her active duty service, nor may it be presumed to have been so incurred in or aggravated by such service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in April 2004.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The Veteran was provided additional information regarding disability ratings and effective dates in December 2009.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that any defects with respect to the timing of the VCAA notice was not prejudicial, since the case was readjudicated in December 2010 via a supplemental statement of the case, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  The contents of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Veteran's service treatment records and post-service private treatment records are on file.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded a VA examination for her claimed phlebitis in December 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report is thorough and contains sufficient information to decide the issue on appeal.  Thus, the Board finds that further examination is not necessary.

The Board finds there was substantial compliance with its November 2009 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this regard, additional VCAA notice was provided and a VA medical examination was administered.  Therefore, the Board will proceed to review and decide the appeal based on the evidence that is of record.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist her have been fulfilled with respect to the issues of entitlement to service connection for phlebitis, and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

The Veteran is seeking entitlement to service connection for phlebitis, which she contends was incurred during active duty.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this regard, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1131, 1132, 1137; 38 C.F.R. §  3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, if an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


Factual Background and Analysis

The issue before the Board involves a claim of entitlement to service connection for phlebitis.

Initially, the Board notes that there is some evidence suggestive that phlebitis existed prior to the Veteran's November 1989 induction.  In this regard, service treatment records show that the Veteran was diagnosed with phlebitis and seen on multiple occasions for her disability between November 1989 and January 1990, including being hospitalized for six days in December 1989.  Records indicate that the Veteran reported that approximately three weeks prior to her admission, in other words, prior to her entrance into service, she began to develop pain in her calves after marching and running.  In January 1990, a Medical Evaluation Board concluded that the Veteran had phlebitis, that phlebitis existed prior to service, and that phlebitis was not aggravated by service.  The Board notes that the Medical Evaluation Board report stated that the Veteran did not give a history of phlebitis during her August 1988 and November 1989 enlistment physical examinations and the examining physicians did not note phlebitis.

The Veteran provided testimony about her claimed phlebitis during an August 2005 RO hearing and a September 2008 Board hearing.  The Veteran testified that prior to service she was very active and did not have phlebitis or any symptoms of phlebitis.  The Veteran also testified that during service she was diagnosed with phlebitis, treated for phlebitis, and discharged for phlebitis.  The Veteran contended that her phlebitis may have been caused by a vaccination she received during service.  The Veteran further testified that since service she has continuously taken baby aspirin and that she has experienced symptoms of phlebitis.  The Veteran's symptoms specifically included painful swelling of her legs, and she also reported experiencing a bad flare-up a few years ago.  The Veteran denied receiving post-service medical treatment for her phlebitis.

In support of her claim, the Veteran has submitted statements from her mother, sister, aunt, and a friend, that state that the Veteran was active and healthy prior to service, and that she did not exhibit symptoms of phlebitis prior to service.  

The Veteran has also submitted multiple Internet articles which discuss a possible relationship between vaccines and blood clot problems.

Pursuant to the Board's November 2009 remand instructions, the Veteran was afforded a VA examination in December 2009.  The examiner noted that the claims file was reviewed.  During the examination, the Veteran reported taking aspirin products for thinning her blood.  The Veteran reported that her symptoms of phlebitis included: having a spot on the bottom of her feet; lumpiness to palpation of her legs; and experiencing a Charlie horse in the legs, which previously occurred 2 to 3 times per night, but is now better, with an unknown frequency, due to weight loss and taking a potassium supplement.  The Veteran reported that her symptoms are improved by elevation of her extremities.  The Veteran reported that she avoids sitting for long periods while traveling.

On physical examination, the examiner found no gross varicosities or venous flushing.  There was no stasis dermatitis or pretibial edema.  The Veteran's peripheral pulses were palpable and bilaterally equal.  There was no pallor, as well as good capillary refill.  The Veteran had warm extremities.  The examiner noted that the Veteran's left upper outer leg had a 2 centimeter (cm.) square area of spider veins, but stated that this was not caused by remote phlebitis.  The Veteran's skin was warm with good skin color and turgor without cyanosis, ecchymosis, or petechiae.  The examiner noted that the Veteran's skin changes, plantar feet, and spots of hyperpigmentation were not caused by or related to a venous or vascular condition.  The examiner found no rashes, acne, or chloracne, as well as no significant scars.  The examiner noted that the Veteran had normal posture and gait, did not use assistive devices, and did not have amputations or prosthetics.  The examiner found no objective evidence of acute or subacute phlebitis, and no evidence of phlebitis residuals or post-phlebitic syndrome.

The Board notes that the record appears to be inconclusive as to whether the Veteran's phlebitis existed prior to service, and, if so, whether there was any aggravation to her claimed phlebitis by service.  Pursuant to the 38 U.S.C.A. § 1132 and Wagner, rebuttal of the presumption of soundness requires clear and unmistakable evidence of both a preexisting disability and evidence that the disability was not aggravated by service.

Nevertheless, given the specific circumstances in this case, the Board finds that it does no need to decide whether the Veteran's claimed phlebitis existed prior to service or was aggravated by service, since there is no competent and credible evidence of current phlebitis.  Significantly, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (holding that service connection may not be granted unless a current disability exists); see also Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board finds that the competent and credible evidence of record establishes that there is no chronic phlebitis.  In this regard, the Board believes considerable weight must be afforded to the December 2009 VA examination.  Specifically, the examiner found no objective evidence of acute or subacute phlebitis, and no evidence of phlebitis residuals or post-phlebitic syndrome.  The Board notes that the examiner reviewed the claims file, obtained pertinent medical history from the Veteran, and examined the Veteran.

The Veteran's essential contention is that she was treated during service for phlebitis (and subsequently discharged), and that she has experienced symptoms of phlebitis since service.  The Board finds that the Veteran is competent to testify as to her experience of painful swelling of her legs.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson is not competent to diagnose a form of cancer). 

In this case, the only evidence that suggests that the Veteran currently has phlebitis are her own statements.  The Board finds that phlebitis is not a "condition" which a lay person is competent to identify or determine the etiology of.  See Clemons, 23 Vet. App. at 6.  No factual foundation has been made to establish that the appellant is qualified through education, training, or experience to offer a medical diagnosis or establish etiology of the claimed condition.  In fact, the evidence shows that the appellant has worked in a variety of jobs in the fast food industry and in plants.  She currently works as a production technician at a plant.  

Further, the STRs showed that prior to diagnosis of phlebitis in service, Doppler imaging studies of her lower extremities were obtained in order to identify thrombus.  This demonstrates that a diagnosis of phlebitis requires technical diagnostic techniques like Doppler imaging and is therefore incapable of diagnosis by lay observation alone.  Hence, her statements regarding a current diagnosis of phlebitis are not competent evidence.  For the reasons just expressed, the Veteran's contentions regarding a current diagnosis are not probative.  The Board notes the Veteran testified that she has not received any post-service medical treatment for phlebitis.

In addition, the Board acknowledges the Veteran's submittal of Internet articles and lay statements in support of her claim.  However, neither the articles nor the lay statements address a current diagnosis of phlebitis in the Veteran's case.  The Board must resolve the decisive medical questions in this case by relying upon the most probative competent medical findings addressing the Veteran's specific case.  The Board may not adopt the conclusions suggested by the Veteran through her reference to Internet articles, as the Board is not competent to engage in medical analysis applying such generalized information to the particulars of the veteran's specific case and medical history.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, the most probative competent medical findings are from the December 2009 VA medical examination.

In sum, the Board is presented with an evidentiary record which persuasively weighs against service connection for the Veteran's claimed phlebitis.  The preponderance of the evidence which is against a finding of a current diagnosis of phlebitis is the December 2009 VA examination.  The only evidence in favor of a current diagnosis are the statements and testimony from the Veteran, which the Board has found to be unpersuasive, particularly in light of the other evidence of record.  

The Board has considered McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) which held that the requirement that there be evidence of a current disability in a service connection claim is satisfied by evidence showing that the Veteran had such a disability at the time she filed claim for compensation, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Board's adjudication of the claim. The Board again notes, however, that no competent evidence of record reflects the presence of a disability during that time frame.  Service medical records or accounts of treatment which was provided in service over 20 years ago, as here, cannot meet the requirement of showing current disability.

The Board acknowledges the Veteran's contentions and understands her strong belief that she currently has phlebitis and that it is due to her service.  Nevertheless, after considering the totality of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for phlebitis.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


